Citation Nr: 1235157	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-27 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

The record reflects that the Veteran was last afforded a VA examination in connection with his current claim in May 2007.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, here, the Board finds that with the passage of five years, the May 2007 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  For this reason, the Board finds that the Veteran must be afforded another examination.  

The Board also notes that the August 1975 rating decision showed service connection was established for low back strain under former Diagnostic Code 5295 (38 C.F.R. § 4.71a (2003)) and that the RO in a September 1994 rating decision continued the noncompensable evaluation because while treatment was rendered for a laminectomy of L4-L5 in 1991, there was no treatment for low back strain.  Thereafter, however, in a July 2000 rating decision, the RO found that an increased evaluation of 20 percent was warranted under former Diagnostic Codes 5295-5292 (38 C.F.R. § 4.71a (2003)) because the Veteran's low back symptoms had increased, "including to the point of [necessitating] another laminectomy in June of 1994, with persistent complaints since" then.  The RO noted that the evidence now showed "degenerative changes with moderate loss of range of motion."  The appealed September 2007 rating decision shows the RO recognized the Veteran had pain "secondary to lumbar spine degenerative and post operative changes," and noted in the July 2010 statement of the case that the Veteran's "lumbar disc disease [was] evaluated under rating criteria [that was] no longer in effect."  The RO has now essentially attributed all pathology associated with the low back as part of the service connected low back strain without regard to any signs and symptoms that may be due solely to disc disease.  The Board will do the same.  Accordingly, the requested VA examination should include an evaluation of all pathology associated with the back.  

The Board also observes that during the May 2007 VA examination, the Veteran reported that the pain in his back radiated down his left leg and groin which "ma[de] it very difficult for him to hold a job" and "he [was] only working part time 2-3 days a week."  In connection with a prior July 2001 claim for an increased rating, the Veteran's representative reported that the Veteran was applying for training and rehabilitation under Chapter 31.  If the Veteran applied for, or completed, VA vocational rehabilitation, records of such are potentially relevant to the present claim and should be associated with the claims file, as they are within the control of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Veteran's paper file and Virtual VA (electronic) file show that VA treatment records dated from February 2006 to March 2007 and in March 2009 have been associated with the record.  Outstanding and updated VA treatment records relevant to the appeal period must be procured.  See id. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain records pertaining to any treatment the Veteran received for his service connected low back disability dating from March 2007 from the Washington VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Determine if the Veteran applied for, or completed, VA vocational rehabilitation.  If so, obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should specifically indicate whether the Veteran's low back disability results in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment, and, if so, the severity of such impairment.

The examiner should also indicate whether the Veteran's low back disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.

The examiner should also discuss the impact the Veteran's low back disability has on his employability.

Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered, and a complete rationale must be provided for any opinions offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

